—Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County (Roman, J.), imposed August 12, 1996, under Indictment No. 4885/95, on the ground that the sentence is excessive. The defendant also purportedly appeals from a sentence of the same court, also imposed August 12, 1996, under Superior Court Information No. 3743/94.
Ordered that the purported appeal from the sentence imposed under Superior Court Information No. 3743/94 is *476dismissed, as no notice of appeal was ever filed from that sentence; and it is further,
Ordered that the sentence imposed under Indictment No. 4885/95 is affirmed.
No opinion. Mangano, P. J., Rosenblatt, Thompson, Joy and Goldstein, JJ., concur.